DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121 or
365(c) to PCT/IB2017/051679, filed March 23, 2017 and Provisional application 62/315,251, filed March 30, 2016 are acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 25, 2018 and April 14, 2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “drive member” in claims 1, 4, 12, 13, and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  That being said, the drive member is described in the specification when it states that "The pullback device 138 may also be placed in communication with another motivation device such as an actuator to drive an external optical emitter. In some embodiments, an actuator is synched with the pullback device 138 to synchronously move an external optical emitter and a measurement apparatus 102." [0034], Therefore, there is sufficient structure for the drive member and thus, the claim in not subject to further rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, 12-14, and 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Emelianove et al. (US 20130338498 A1).
Regarding Claim 1, Emelianove et al. hereinafter Emelianove discloses a medical sensing device (Figs. 5A and 5B – (500), Para [0068] – “The schematic diagram design of an integrated IVUS/IVPA imaging catheter 500 based on an ultrasound imaging catheter 504 is shown in FIG. 5A.”) comprising:
an elongate body (Figs. 5A and 5B – (504)) sized and shaped for insertion into a vascular pathway (Para [0068] – “The schematic diagram design of an integrated IVUS/IVPA imaging catheter 500 based on an ultrasound imaging catheter 504 is shown in FIG. 5A.”);
a rotational drive member (Figs. 5A and 5B – (506)) extending along a length of the elongate body (Para [0068] – “The mechanical rotation of the optical fiber 506 should be synchronized with the electronic rotation of ultrasound one emitted by the ultrasound array 502”, Fig.7 shows the optical fiber that is being rotated in Figs. 5A and 5B extending along the length of the catheter [elongate tube]);
an optical emitter coupled to a distal portion of the rotational drive member (Fig. 5A includes text describing (506) that states “Rotating optical fiber with mounted light delivery system”), the optical emitter configured to emit optical pulses to tissue in a region of interest (Para [0013] – “the light delivery systems were designed to direct the light into the area or tissues imaged by the ultrasound transducer”); and
a measurement apparatus (Figs. 5A and 5B – (502)) coupled to the distal portion of the rotational drive member (Para [0013] – “the integrated catheter is based on ultrasound array transducer [measurement apparatus] that also is coupled with the side fire fiber or micro-optics light delivery system [rotational drive member]”, the light delivery system is mounted to the distal end of the optical fiber as shown in Fig. 5A), the measurement apparatus configured to:
receive sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”);
transmit ultrasound signals (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”); and
receive ultrasound echo signals based on the transmitted ultrasound signals (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”).
Regarding Claim 2, Emelianove discloses further comprising a processing engine in communication with the measurement apparatus (Fig. 7 shows the imaging system with the catheter including the measurement apparatus in communication with the computer [processing engine]), the processing engine operable to produce an image of the region of interest based on the received sound waves and the received ultrasound echo signals (Figs. 15A – 15C show ultrasound and photoacoustic images produced by the catheter therefore the signals from the measurement apparatus were processed to produce the images).
Regarding Claim 3, Emelianove discloses further comprising a display in communication with the processing engine, the display configured to visually display the image of the region of interest (Para [0046] – “For example, the image may be an array of values within an electronic memory or holographic medium, or, alternatively, a visual image may be formed on a display device such as a video screen or printer”, Figs. 15A – 15C show ultrasound and photoacoustic images of the region of interest produced by the catheter)
Regarding Claim 4, Emelianove discloses wherein the drive member (Figs. 5A and 5B – (506)) is configured to rotate the optical emitter around a longitudinal axis of the measurement apparatus (As shown in Fig. 5A the rotation of the optical fiber [drive member] also rotates the light delivery system around a longitudinal axis of the measurement apparatus).
Regarding Claim 5, Emelianove discloses wherein the optical emitter is in communication with an external optical source (As shown in Fig.5A the light delivery system [optical emitter] is mounted onto the optical fiber, Fig. 7 then shows the optical fiber in communication with a CW laser as well as a pulsed laser).
Regarding Claim 6, Emelianove discloses wherein an optical fiber connects the measurement apparatus and the external optical source (Fig. 7 shows the optical fiber connecting the measurement apparatus and the external optical source).
Regarding Claim 7, Emelianove discloses wherein the measurement apparatus (Figs. 5A and 5B – (502)) comprises at least one ultrasound transducer configured to transmit the ultrasound signals and receive the ultrasound echo signals based on the transmitted ultrasound signals (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”).
Regarding Claim 8, Emelianove discloses wherein the at least one ultrasound transducer is further configured to receive the sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”).
Regarding Claim 10, Emelianove discloses wherein the measurement apparatus (Figs. 5A and 5B – (502)) further comprises at least one photoacoustic transducer configured to receive sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”, therefore the transducers of the ultrasound array also function as photoacoustic transducers).
Regarding Claim 12, Emelianove discloses a medical sensing system (Para [0026] – “FIG. 7 shows a block diagram of the combined IVUS/IVPA imaging system operating with an integrated catheter”) comprising:
an optical source (Fig. 7 – (712) pulsed laser) configured to emit optical pulses (Para [0071] – “The proximal ends of the light delivery system incorporated longitudinally with the IVUS imaging catheter 704 were connected with the output of the laser source 712 and the ultrasound pulser/receiver 722, respectively (FIG. 7). A tunable in near-infrared spectral region (680-960 nm and 1100-2400 nm) pulsed laser system 712 was used.”);
an intravascular device (Para [0068] – “The schematic diagram design of an integrated IVUS/IVPA imaging catheter 500 based on an ultrasound imaging catheter 504 is shown in FIG. 5A.”) in communication with the optical source (Fig.7 shows the optical fiber extending along the length of the catheter and in communication with the laser); the intravascular device including:
a rotational drive member (Figs. 5A and 5B – (506)) extending along a length of the elongate body (Para [0068] – “The mechanical rotation of the optical fiber 506 should be synchronized with the ;
an optical emitter coupled to a distal portion of the rotational drive member (Fig. 5A includes text describing (506) that states “Rotating optical fiber with mounted light delivery system”), the optical emitter configured to emit optical pulses received from the optical source to tissue in a region of interest (Para [0013] – “the light delivery systems were designed to direct the light into the area or tissues imaged by the ultrasound transducer”); and
a measurement apparatus (Figs. 5A and 5B – (502)) coupled to the distal portion of the rotational drive member (Para [0013] – “the integrated catheter is based on ultrasound array transducer [measurement apparatus] that also is coupled with the side fire fiber or micro-optics light delivery system [rotational drive member]”, the light delivery system is mounted to the distal end of the optical fiber as shown in Fig. 5A), the measurement apparatus configured to:
receive sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”);
transmit ultrasound signals (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”); and
receive ultrasound echo signals based on the transmitted ultrasound signals (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”);
a processing engine in communication with the intravascular device (Fig. 7 shows the imaging system with the catheter in communication with the computer [processing engine]), the processing engine operable to produce an image of the region of interest based on the received sound waves and the received ultrasound echo signals (Figs. 15A – 15C show ultrasound and photoacoustic images produced by the catheter therefore the signals from the measurement apparatus were processed to produce the images); and
a display in communication with the processing engine, the display configured to visually display the image of the region of interest (Para [0046] – “For example, the image may be an array of values within an electronic memory or holographic medium, or, alternatively, a visual image may be formed on a display device such as a video screen or printer”, Figs. 15A – 15C show ultrasound and photoacoustic images of the region of interest produced by the catheter).
Regarding Claim 13, Emelianove discloses wherein the drive member (Figs. 5A and 5B – (506)) is configured to rotate the optical emitter around a longitudinal axis of the measurement apparatus (As shown in Fig. 5A the rotation of the optical fiber [drive member] also rotates the light delivery system around a longitudinal axis of the measurement apparatus).
Regarding Claim 14, Emelianove discloses further comprising an optical fiber extending between the intravascular device and the optical source (Fig. 7 shows the optical fiber with a distal end included in the distal end of the catheter and the proximal end in communication with the pulsed laser).
Regarding Claim 16, Emelianove discloses wherein the measurement apparatus (Figs. 5A and 5B – (502)) comprises at least one ultrasound transducer configured to transmit ultrasound signals and receive ultrasound echo signals based on the transmitted ultrasound signals (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction”).
Regarding Claim 17, Emelianove discloses wherein the at least one ultrasound transducer is further configured to receive sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-.
Regarding Claim 18, Emelianove discloses wherein the at least one ultrasound transducer is configured to alternate in receiving sound waves and ultrasound echo signals (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction… The mechanical rotation of the optical fiber 506 should be synchronized with the electronic rotation of ultrasound one emitted by the ultrasound array 502.”, therefore as the ultrasound is electronically rotated the transducers are able to alternate between ultrasound and photoacoustic).
Regarding Claim 19, Emelianove discloses wherein the measurement apparatus (Figs. 5A and 5B – (502)) further comprises at least one photoacoustic transducer configured to receive sound waves generated by the tissue as a result of interaction of the optical pulses with the tissue (Para [0068] – “An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.”, therefore the transducers of the ultrasound array also function as photoacoustic transducers).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emelianove et al. (US 20130338498 A1), and further in view of Castelino et al. (US20140221842A1).
Regarding Claim 9, Emelianove discloses all the elements of the claimed invention as cited in claims 1, 7, and 8.
Conversely Emelianove does not teach wherein the at least one ultrasound transducer is configured to alternate in receiving sound waves and ultrasound echo signals.
However Castelino et al. hereinafter Castelino discloses wherein the at least one ultrasound transducer is configured to alternate in receiving sound waves and ultrasound echo signals (Para [0022] – “In some configurations, the photoacoustic transducer 24 can also be operated to generate ultrasound energy and to receive pulse-echo ultrasound emissions. In this configuration, the photoacoustic transducer 24 would be operated in a receive-only mode for photoacoustic imaging and then, when the illumination field is not being generated, the photoacoustic transducer 24 could also be operated in an ultrasound imaging mode to obtain ultrasound images.”, therefore the transducer can be an ultrasound transducer that can alternate between receive only mode to receive soundwaves generated by the illumination field and ultrasound imaging mode [receiving ultrasound echo signals])
Emelianove and Castelino are both analogous arts considering they are both in the field of intravascular ultrasound imaging and intravascular photoacoustic imaging combined in a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emelianove to incorporate the alternating modes of the transducer of Castelino to achieve the same results. One would have motivation to combine because “By combining photoacoustics with IVUS it is possible to selectively image different soft tissues and lipids by their light absorption characteristics.” (Para [0009]).
Regarding Claim 11, Emelianove discloses all the elements of the claimed invention as cited in claims 1, 7, and 10.
Conversely Emelianove does not teach wherein the at least one photoacoustic transducer and the at least ultrasound transducer are configured to alternate in receiving sound waves and ultrasound echo signals.
However Castelino discloses wherein the at least one photoacoustic transducer and the at least ultrasound transducer are configured to alternate in receiving sound waves and ultrasound echo signals (Para [0022] – “The transducer assembly 14 generally includes an photoacoustic transducer 24 for receiving photoacoustic signals generated by an illumination field, such as an illumination field generated by pulsed or continuous wave laser light. In some configurations, the photoacoustic transducer 24 can also be operated to generate ultrasound energy and to receive pulse-echo ultrasound .
Emelianove and Castelino are both analogous arts considering they are both in the field of intravascular ultrasound imaging and intravascular photoacoustic imaging combined in a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emelianove to incorporate the alternating modes of the transducer of Castelino to achieve the same results. One would have motivation to combine because “By combining photoacoustics with IVUS it is possible to selectively image different soft tissues and lipids by their light absorption characteristics.” (Para [0009]).
Regarding Claim 15, Emelianove discloses all the elements of the claimed invention as cited in claim 12.
Conversely Emelianove does not teach further comprising a controller operable to control the operation of the optical source and rotation of the drive member. 
However Castelino discloses further comprising a controller operable to control the operation of the optical source and rotation of the drive member (Para [0031] – “The processor 310 can also control operation of a motor 312 used for rotating the IVPA imaging device 10”, Fig. 3 shows the communication between the processor and the motor addition the processor also communicates with the laser in Fig. 3 therefore it is interpreted the processor also controls the operation of the laser).
Emelianove and Castelino are both analogous arts considering they are both in the field of intravascular ultrasound imaging and intravascular photoacoustic imaging combined in a catheter.

Regarding Claim 20, Emelianove discloses A method of mapping a region of interest (Abstract – “The present invention includes a method of imaging and treating a target tissue”, Para [0035] – “FIG. 15C shows the location of lipid deposits in the vessel wall can be visualized in combined IVPA/IVUS image”), comprising:
transmitting, with a laser emitter of an intravascular device positioned within a vascular pathway of a region of interest, focused laser pulses on tissue in the region of interest (Para [0018] – “a catheter with a proximal end and a distal end;… wherein the proximal end comprises a port to couple at least one optical unit to a light source that irradiates at a single wavelength;…In another aspect, the distribution of the optical absorption is reconstructed by transmitting of short light pulses of the same wavelength into the target tissue with a consequent detection of ultrasound waves generated in the tissue due to thermal expansion of the tissue due to absorbed light energy.”, ;
receiving, with at least one photoacoustic sensor of the intravascular device positioned within the vascular pathway of the region of interest, sound waves generated by the interaction of the focused laser pulses with the tissue (Para [0068] – “The schematic diagram design of an integrated IVUS/IVPA imaging catheter 500 based on an ultrasound imaging catheter 504 is shown in FIG. 5A.  An ultrasound array 502 is utilized both to probe a tissue in pulse-echo mode and to detect photoacoustic transients generated into the tissue as a result of light-tissue interaction.” – therefore the ultrasound array can be used as a photoacoustic sensor to receive sound waves generated by the laser);
producing an image of the region of interest based on the received sound waves (Figs. 15A-15C show the images produced by IVPA, IVUS, and a combined IVPA/IVUS image); and
outputting the image of the region of interest to a display (Para [0035] – “IVPA and IVUS images are displayed using 20 dB and 35 dB display dynamic ranges, respectively, Para [0046] – “a visual image may be formed on a display device such as a video screen or printer”).
Conversely Emelianove does not teach rotating at least one of the laser emitter and the at least one photoacoustic sensor about a longitudinal axis of the intravascular device; 
However Castelino et al. hereinafter Castelino discloses rotating at least one of the laser emitter and the at least one photoacoustic sensor about a longitudinal axis of the intravascular device (Para [0013] – “It is another aspect of the invention to provide a combined photoacoustic and ultrasound imaging device that includes a fiber assembly that is coupled to a transducer assembly”, Para [0026] – “The IVPA imaging device 10 may be rotated about its longitudinal axis 18 through a plurality of different orientations such that cross-sectional imaging of the interior or exterior surface of a bodily lumen or cavity, which may include a vessel lumen, can be achieved.”, as shown in Fig. 1 the transducer assembly and the fiber assembly that are coupled rotate about the longitudinal axis of the imaging device);
Emelianove and Castelino are both analogous arts considering they are both in the field of intravascular ultrasound imaging and intravascular photoacoustic imaging combined in a catheter.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emelianove to incorporate the rotation of the laser emitter and the sensor of Castelino to achieve the same results. One would have motivation to combine because “By combining photoacoustics with IVUS it is possible to selectively image different soft tissues and lipids by their light absorption characteristics.” (Para [0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.C.L./              Examiner, Art Unit 3793                       
                                                                                                                                                                   /SERKAN AKAR/Primary Examiner, Art Unit 3793